Title: From Thomas Jefferson to DeBures Freres, 31 October 1823
From: Jefferson, Thomas
To: Freres, DeBures

Messrs De bures freresMonticello. Virginia.
Oct. 31. 23.I recieved in due time your letter of Aug. 27. wherein you inform me that you hold in your hands a balance of 146 ƒ–70 subject to my order. I observe also that a letter from your correspondent at Leipsic informs you that the 1st volume of the Dion Cassius of Sturtz  is in press. as I infer from this that the whole work is not ready, and I do not wish to recieve it in part only, I abandon it entirely, and subjoin a catalogue of others which I request you to send me. I restrain it, as nearly as I can conjecture, to the amount of the balance; but I pray you particularly not to go beyond the amount of the balance so as to leave me in debt, as the remittance of small sums is difficult to effect. if sent to the care of mr Beasley our Consul at Harve, they will be likely to come safe as usual. Accept the assurance of my great esteem and respect.Th: JeffersonAd Taciti annales Supplementa Brotier. [this was published in a distinct volume in 8vo at Prague 1774. if not elsewhere]Voltaire. Essai sur les moeurs et l’esprit des nations.Abregé d’Histoire universelle par Segur.Marmontel. Histoire de la Regence.Christianisme devoileé d’Holbach.Essai sur les isles fortuneés et l’antique Atlantide, par Bory de St Vincent. Paris 1803.Reyneval. Institutions du droit de la Nature et des gens.Voyage d’Antenor en Grece et en Asie par Lantier.all to be in 8vo editions, if to be had in that format.